Citation Nr: 0114508	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  98-07 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
September 1994 with approximately four years and one month of 
prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the Fort 
Harrison, Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO).  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
satisfied and all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained 

2.  The probative medical evidence establishes that 
chondromalacia of the right knee causes limitation of motion 
of the knee not meeting the schedular criteria for a zero 
percent rating under the limitation of motion codes with 
additional functional loss due to crepitus, pain, and mild 
atrophy.  

3.  The probative medical evidence establishes that 
chondromalacia of the left knee causes limitation of motion 
of the knee not meeting the schedular criteria for a zero 
percent rating under the limitation of motion codes with 
functional loss due to pain and crepitus.   

4.  Neither knee has arthritis confirmed by X-ray or 
recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991), VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991), VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In May 1995 the RO granted service connection for bilateral 
knee chondromalacia.  The service medical records show 
complaints of bilateral knee pain on multiple occasions 
beginning in 1984, for which the veteran received ongoing 
treatment with physical therapy and medication.  

On VA medical examination in January 1995, the veteran 
complained of constant knee pain with activity.  Physical 
examination showed normal ligament stability, bilaterally, 
and normal range of motion of the knees.  The veteran 
complained of pain with motion.  There was some subpatellar 
crepitus with pressure on the right knee and some subpatellar 
chondromalacia probably present with subpatellar crepitus in 
the left knee.  X-ray examination of the knees was normal.  
The diagnosis was probable arthritic degeneration of both 
knees.  

Based on the evidence, the RO assigned a zero percent rating, 
effective October 1, 1994.  The RO notified the veteran of 
that decision by letter dated June 6, 1995.  The veteran 
filed a Notice of Disagreement with the rating in July 1995, 
and the RO issued a Statement of the Case later that month.  
The veteran did not file a Substantive Appeal.  Therefore, 
that rating decision became final.  38 C.F.R. §§ 20.302, 
20.1103 (2000).  

At a personal hearing in October 1995, the veteran testified 
regarding knee pain, locking and instability that he 
experienced with activities.  

The veteran underwent a VA examination in January 1996.  He 
complained of constant, severe pain, locking, falling and 
instability due to knee problems.  He described severe 
limitation of all physical activity.  Physical examination 
showed the knees were equal without swelling, heat, or 
redness.  Attempting to establish a valid range of motion was 
accompanied by a lot of voluntary guarding and groaning 
secondary to pain.  Measured with a goniometer, knee 
extension was to 3 degrees and flexion to 85 degrees.  The 
physician stated that these results were invalid because of 
observed increased motion throughout the examination and 
during dressing with inconsistent subjective pain response.  
Calf circumference was equal bilaterally and stress testing 
was normal for structural integrity.  There was trace 
patellar crepitance with motion.  Neurological examination 
was normal without loss of strength.  The physician commented 
that with the minimal physical evidence of chronic patellar 
chondromalacia and with the veteran's symptom magnification, 
he was unable to discern objective findings sufficient to 
explain the intensity and duration of the veteran's pain 
complaints and degree of physical limitations complained of.  
He stated that the subjective complaints were not supported 
by the physical findings. The physician also stated that the 
veteran's knee condition did not represent a physical 
impairment preventing him from returning to the work he was 
trained to do in aviation electronics.   

A Hearing Officer awarded a 10 percent rating for each knee 
in April 1996.  Later that month, the RO assigned these 
ratings, effective October 1, 1994.

Subsequently, the RO obtained VA treatment records.  In 
December 1995, the veteran requested a referral to the 
orthopedic clinic because of chronic knee pain.  This 
evaluation was performed in March 1996.  Examination showed 
no swelling, redness, or heat.  X-ray examination of the 
knees was negative.  There was full range of motion and the 
knees were stable without ligament laxity.  The impression 
was chondromalacia patella secondary to questionable 
malalignment.  The examiner scheduled the veteran for a right 
knee arthroscopy in June 1996, but it does not appear that 
this was performed at that time.  

In September 1996 the veteran related having undergone right 
knee surgery at the VA Medical Center (MC) in August 1996.  
The RO obtained these records.  The veteran underwent right 
knee arthroscopy followed by shaving of a chondral defect and 
the chondromalacia from the patella.  The postoperative 
diagnosis was chondromalacia patella and a chondral defect of 
the medial femoral condyle.  

In December 1996 the RO awarded a temporary total rating, 
effective August 8, 1996 to September 30, 1996, under 
38 C.F.R. § 4.30 based on right knee surgery.  

The veteran was provided a fee basis examination in January 
1997.  The examiner noted the in-service history and the 
August 1996 arthroscopy.  The veteran complained of continued 
knee pain and motion loss in both knees.  He stated that the 
locking diminished following the August 1996 arthroscopy.  He 
complained of left knee locking and bilateral knee pain with 
activities, stating that he could not perform occupational 
activities but could perform household chores and activities.  

Examination of the right knee revealed tenderness over the 
medial aspect.  There was mild soft tissue swelling and 
crepitus from 0-to-90 of flexion.  There was no lateral or 
medial instability of the right knee and the anterior drawer 
sign was negative.  There was a small palpable effusion.  
Range of motion of the right knee was flexion to 80 degrees 
with extension to 180 degrees.  Examination of the left knee 
revealed gross tenderness over the medial aspect of the knee 
and directly over the patella.  There was limited range of 
motion, with flexion to 60 degrees, and full and complete 
extension.  No lateral or medial instability was identified.  
Anterior drawer sign was negative.  The veteran was unable to 
crawl on his knees or bend on either knee without extreme 
discomfort or pain in the knees.  Deep knee squat was not 
performed because of pain and symptoms.  The veteran was 
unable to walk on his toes or heels, or in a heel-toe fashion 
because of bilateral knee pain.  The left calf measured 34 
centimeters and the right calf measured 36 centimeters.  The 
thigh and mid-thigh measured 41 centimeters, bilaterally.  

The examiner stated that the veteran had a confirmed 
diagnosis of chondromalacia patella, which was present 
bilaterally, with grade 3 changes identified in the right 
knee requiring a debridement procedure.  The examiner stated 
that the residual function was markedly limited, with limited 
motion of the knee and continual pain both with sedentary and 
normal activities.  The examiner noted that chondromalacia 
patella is a degenerative condition and, in his opinion, was 
exacerbated by the occupational activities described by the 
veteran.  The examiner further noted the measurements of calf 
muscles indicated some right calf atrophy, which would be 
considered mild, with no evidence of thigh muscle atrophy.  
The examiner indicated that the left knee would require 
operative intervention with arthroscopic debridement for 
chondromalacia and patellofemoral syndrome.  

In April 1997 the RO awarded a 20 percent rating for each 
knee, effective March 28, 1996.  The veteran appealed this 
determination.  

At his personal hearing the veteran testified that he has 
lateral instability involving both knees and that his knees 
catch and lock when going down stairs, which causes the 
instability and excessive pain.  Transcript, p. 3 (Oct. 
1997).  He also testified that he has limited range of motion 
due to pain and he cannot extend his legs.  Tr., pp. 3-4.  He 
testified that he must wear knee braces and that his knees 
are so unstable that he must use a walking cane.  Tr., p. 5.  
He testified that his treating physician recommended left 
knee surgery several times but he declined because of the 
severity of his right knee.  Tr., pp. 6-7, 9.  

The evidence includes VA outpatient records showing several 
follow-up visits between August 1996 and July 1997.  During 
post-surgical follow-up in August and October 1996, the 
veteran had full range of motion of the right knee.  Follow-
up in January, April and July 1997 did not disclose 
significant residual right knee disability.  The veteran did 
not report having instability, locking or limited motion due 
to severe pain during any of the follow-up visits.  

The veteran was provided a fee basis medical examination in 
January 1998.  The veteran related a history of his knee 
problems and the right knee surgery, which he stated helped 
alleviate right knee locking.  The veteran's current 
complaints were pain mainly associated with stairs and going 
up and down ladders.  He also reported popping in the knees 
and occasional swelling.  The veteran stated that, in 
general, his activities of daily living were not very 
significantly restricted.  Physical examination showed no 
soft tissue swelling, warmth or joint line pain medially or 
laterally to palpation.  There was some patellar discomfort 
to palpation on the periphery of the patellae.  The thighs 
measured 43 centimeters, bilaterally, at 10 centimeters 
proximal to the superior pole of the patellae.  On straight 
leg raising, there were some complaints of patellar-type 
discomfort.  To compression test on the patella, there was a 
slightly positive test on the left, but it was negative on 
the right.  The veteran had a normal gait and normal stance.  
Maximum circumference of the right calf measured 36 
centimeters and the left measured 36.5 centimeters.  The 
impression was bilateral chondromalacia patellae.  The 
examiner commented that during the examination, the veteran 
displayed a degree of overreaction to various maneuvers given 
the "paucity" of the objective findings.  The examiner 
stated that the disproportionate amount of pain behavior 
brought into question the true validity of the degree of 
discomfort that the veteran complained of.  The examiner 
stated that although the veteran had chondromalacia noted 
during the arthroscopy, from a functional standpoint it 
appeared he was already reasonably well compensated for his 
disability.  The examiner noted that although the problems 
associated with negotiating stairs, inclines and ladders 
would be consistent with chondromalacia of the patellae, 
otherwise the veteran did not have much compromise as far as 
normal activities of daily living.  The examiner stated that, 
from a treatment standpoint, maintaining good strength and 
tone of quadriceps and hamstring musculature was important.  
The examiner concluded that the veteran did not require any 
further surgical intervention at that point in time and 
doubted that any would be needed in the near or intermediate 
future.  

In December 1999 the Board remanded the case to the RO for 
further development.  

The evidence includes VA outpatient records dated from May 
1998 to January 1999.  These records primarily show treatment 
for disabilities not at issue on appeal.  In May 1998 the 
veteran had full range of motion of the right knee.  
Examination in September 1998 showed full range of motion and 
no effusion.  During a September 1998 Agent Orange 
examination, the veteran only complained of right knee pain 
on extension.  At the time of a VA neurological examination 
in regard to headaches, the veteran was noted to be able to 
walk heel to toe across the room without difficulty and with 
a normal gait.  

In February 2000, the veteran was provided a fee basis 
medical examination.  The examiner reviewed the claims folder 
and noted the veteran's prior history.  The veteran stated 
that he did not experience frequent locking after the right 
knee arthroscopy, but continued to have bilateral knee pain 
aggravated by activities such as kneeling, squatting, lifting 
and walking down stairs.  The veteran stated that his 
recreational activities were extremely limited, but he 
continued to horseback ride.  He stated he could not walk 
more than one and one-half blocks without discomfort and a 
freezing-up sensation.  The veteran stated that he had been 
employed full time as a maintenance engineer for the prior 
two to three years.  

On physical examination the veteran displayed a visibly 
antalgic gait favoring the right lower extremity.  There was 
localized medial joint line tenderness of the right knee.  
There was minimal soft tissue swelling and slight effusion of 
the right knee.  Range of motion measured 0-to-82 degrees 
flexion and full extension.  There was crepitus on flexion 
from 30-to-80 degrees with additional crepitus on extension 
from 0-to-30 degrees.  There was no joint laxity along the 
medial or lateral aspect of the right knee and there was a 
negative anterior drawer sign.  


Examination of the left knee revealed mild medial joint line 
tenderness with no soft tissue swelling or effusion.  There 
was full range of motion of the left knee on flexion and 
extension.  There was no crepitus on flexion but there was 
crepitus on extension from 0-to-10 degrees.  There was no 
joint laxity along the medial or lateral aspect of the left 
knee.  Strength was +3 in the right quadriceps and +4 in the 
left quadriceps.  Muscle mass 10 centimeters above the knees 
measured 37 centimeters in circumference on the right and 39 
centimeters in circumference on the left.  Calf muscles at 14 
centimeters below the tibial tubercle measured 36 centimeters 
on the right and 37 centimeters on the left.  

The examiner stated that a review of the medical file and the 
clinical examination clearly identified a diagnosis of 
bilateral chondromalacia and that the current examination 
indicated the presence of degenerative joint disease with 
bilateral medial joint line tenderness.  Additionally, the 
veteran was noted to have crepitus in both knees in the arc 
of flexion and extension.  The examiner stated that the 
veteran had atrophy of 2 centimeters of the right quadriceps 
muscle and that there were objective findings of limited 
range of motion, atrophy and local joint line tenderness as 
evidence of significant degeneration.  The clinical condition 
was noted to be most significant in the right knee with 
functional loss in addition to clinical evidence of 
degeneration.  The examiner recommended semi-annual follow-up 
examinations to determine if further arthroscopy or surgical 
intervention would be necessary.  

The same physician completed an addendum to the examination 
report in May 2000, noting that the veteran's medical records 
were reviewed at the request of VA.  The physician stated 
that chondromalacia patella was present on clinical 
examination findings as well as diagnostic evaluation.  It 
was noted that the veteran had reported symptoms with a 
variety of activities, although he had been employed full 
time as a maintenance engineer for the prior two years.  The 
physician stated that the clinical findings were noted to 
exist in both the right and left knees with localized 
tenderness present along the medial joint line.  Additional 
objective findings supporting the diagnosis of chondromalacia 
included crepitus through the arc of motion as noted during 
the initial examination as well as evidence of decreased 
muscle mass in the right lower extremity.  The physician 
stated that the clinical history indicated that the 
subjective complaints were supported by the objective 
findings.  The physician stated that the diagnosis of 
chondromalacia was based on the clear and distinct objective 
findings, which included the loss of muscle mass, atrophy, 
crepitus through the arc of motion, specifically in the right 
knee, as well as local and palpable medial joint line 
tenderness.  It was noted that the service-connected 
disabilities would primarily involve the joint structure.  
The right lower extremity had loss of muscle mass, which 
signified muscular involvement with subsequent atrophy on the 
basis of chondromalacia and a general disuse muscular 
atrophy.  The physician stated that there was no specific 
evidence of nerve dysfunction identified on physical 
examination.  

The veteran was afforded another examination for VA in 
September 2000.  The examiner reviewed the claims file and 
noted the veteran's history.  The veteran stated that he was 
employed operating a retail store, and complained of pain at 
the medial patella areas of both knees.  On physical 
examination, he was noted to be wearing a hinged brace, which 
the examiner indicated would not ordinarily be the type of 
brace prescribed for an unstable patella.  The veteran had 
full, normal range of motion of both knees, measured by a 
goniometer as 0 degrees of extension to 145 degrees of 
flexion.  The right thigh measured one-half inch larger than 
the left thigh and the right calf measured three-eighths inch 
larger than the left calf.  The examiner commented that this 
was an improvement from the 2 centimeters difference in 
circumference reported by the prior examiner.  With the 
veteran in the sitting position, he had obvious intact 
collateral and cruciate ligaments.  McMurray's test was 
negative for fracture.  The primary complaint was over the 
medial aspect of the right medial femoral condyle, which was 
the area of the chondral defect noted previously.  There was 
no effusion of either knee.  The veteran had a mild-to-
moderate degree of subpatella crepitation palpated near full 
extension, bilaterally, but more on the right than the left.  
With the knees extended, the patellae appeared stable to 
medial and lateral subluxation.  X-ray examination of both 
knees was within normal limits, showing deep subpatella 
femoral grooves, bilaterally.  The examiner stated that he 
could not see evidence of osteophyte formation.  

The examiner commented that the veteran's physical 
examination was not that impressive.  The veteran had no 
atrophy of the right thigh compared to the left, which 
according to the medical records showed great improvement in 
the last year. The examiner also stated that the physical 
findings were very minimal, but noted that the finding of a 
large chondral defect on the medial femoral condyle of the 
right knee during prior arthroscopy could not be ignored 
because it certainly could cause unexpected locking and 
giving away.  He stated that there was no evidence of 
instability or subluxation of the knees.  

The examiner also stated that the veteran's functional 
limitations were due to chondromalacia of the patello-femoral 
joints, bilaterally, and were much worse on right due to a 
large defect of the articular cartilage on the medial femoral 
condyle of the right knee.  He stated that there was no 
demonstrated weakness of the left knee or the right knee, 
although there might well be on occasion due to pain when the 
right knee chondral defect came into contact with the tibia 
upon range of motion.  The examiner stated that this might 
cause pain at some time during active weight bearing and 
range of motion, but no pain at other times.  It was noted 
that when the veteran had pain, he would also have weakened 
movement and incoordination.  There was no evidence of 
swelling, deformity, or atrophy at that time.  The examiner 
commented that this would affect the veteran in performing 
average employment in a civilian occupation if that job 
required climbing, kneeling, stooping, or squatting, etc.  He 
stated that the limitations of the right knee were 
significantly more than the left knee.  It was noted that 
during the examination, pain was not visibly manifested upon 
palpation or movement of the right or the left knee.  

The examiner went on to state that most of his opinion was 
based upon the operative findings of the large medial condyle 
cartilaginous defect and that this might very well later lead 
to significant degenerative arthritic changes and functional 
impairment due to pain.  However, he stated that there were 
very few objective findings upon physical examination and 
that most of his opinion was based upon the arthroscopy 
findings.  The examiner noted that the veteran's complaints 
were appropriate and in-line with the described operative 
findings.  It was the examiner's opinion that the service-
connected disability involved only the joint structure and 
not the muscles or nerves about either knee.  He also opined 
that the reason the VA examination in 1996 was unable to 
discern objective findings sufficient to explain the 
intensity and duration of the veteran's complaints was 
because this condition caused intermittent symptoms and at 
the time of the previous examination the veteran may or may 
not have been symptomatic.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id. The Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.  weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.45, 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

The Rating Schedule provides a zero percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  

Other impairment of the knee impairment of the knee with 
recurrent subluxation or lateral instability warrants a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997).  

When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.  Precedent opinions of the General Counsel are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Analysis
Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the case at hand, the Board is satisfied that the duty to 
notify and assist has been met under the new law.  The RO has 
provided the veteran with notice of the evidence that would 
support his claim and of the rating criteria that apply to 
his disability.  The RO made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including VA treatment records identified by the veteran.  
The veteran has stated on several occasions that he has not 
received private medical care for his bilateral knee 
disabilities.  The veteran has undergone multiple VA 
compensation examinations, the reports of which have been 
obtained.  Finally, the veteran testified at a personal 
hearing and the transcript is of record. VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In reaching this determination, the Board has 
considered the fact that the law with respect to the duty to 
assist has been significantly changed since the most recent 
statement of the case was issued to the veteran.  However, 
the Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
without it first being considered by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Increased Evaluation

Bilateral Knee Chondromalacia

The veteran has bilateral chondromalacia patella that the RO 
is now rating under Diagnostic Code 5010-5260.  Despite the 
use of Code 5010, there is no radiographic evidence of 
arthritis of either knee.  Although there were diagnoses of 
probable arthritic degeneration of both knees on the VA 
examination in January 1995, and the February 2000 examiner 
stated that clinical examination indicated the presence of 
degenerative joint disease, x-rays of both knees on the 
September 2000 examination were interpreted as within normal 
limits and the clinical examiner could see no evidence of any 
osteophyte formation.  Thus, the Rating Schedule requirement 
that arthritis be confirmed by X-ray is not met in this case.   

As to whether either knee warrants an increased rating, the 
veteran is already receiving a 20 percent disability rating 
for each knee under Code 5260, limitation of flexion.  
However, for a 20 percent rating under that code, flexion 
should be limited to 30 degrees.  Not only is the veteran's 
flexion not limited to 30 degrees in either knee, but it does 
not even meet the schedular requirements for a zero percent 
rating under that code.  In fact, both knees had full range 
of motion on the most recent VA examination.  Prior 
examinations, while showing some limitation of flexion, did 
not show that it was limited to 60 degrees in either knee 
except in January 1997, when left knee extension was 
reportedly limited to 60 degrees.  Limitation of flexion to 
60 degrees warrants a zero percent rating under Code 5260.  
Under the limitation of extension code, the currently 
assigned 20 percent rating requires extension limited to 30 
degrees.  The veteran generally has had full extension of the 
knees and when limitation of extension was noted, it was in 
1996, when there were three degrees of limitation, which is 
less than the criteria for zero percent under Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, based 
on range of knee motion alone, without consideration of pain 
or other factors, neither knee even meets the criteria for 
the currently assigned ratings.  

The Board must also address whether a higher rating is 
warranted for limitation of motion based on additional 
disability caused by functional loss due to pain or other 
pathology.  Functional loss supported by adequate pathology 
is recognized as resulting in disability.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

In this case, the medical evidence does demonstrate that the 
veteran has a degree of functional loss due to such factors 
as pain and crepitus in both knees, which the evidence shows 
is due to the chondromalacia.  There is also mild atrophy 
affecting the right lower extremity.  

The medical evidence dated from January 1995 through 
September 2000 establishes that the veteran has subpatellar 
crepitus of the right knee and some subpatellar 
chondromalacia.  There is also evidence that shows mild 
atrophy involving the right lower extremity.  During the 
examination in February 2000, the examiner stated that the 
clinical examination showed right quadriceps atrophy of 2 
centimeters, which the examiner said contributed to right 
knee functional loss.  However, the September 2000 examiner 
found that the right thigh measured one-half inch larger than 
the left thigh and the right calf measured three-eighths of 
an inch larger than the left calf, commenting that this was 
an improvement from the 2 centimeters difference in 
circumference reported by the previous examiner. 

At his personal hearing the veteran testified that he has 
limited range of motion due to pain, cannot extend his legs, 
and must wear knee braces and a walking cane.  Additionally, 
during the many examinations, the veteran reported that his 
activities are severely limited due to functional loss 
associated with the bilateral knee disorder.  However, the 
majority of the medical findings do not objectively support 
the severity of disability alleged by the veteran.  Although 
during the January 1995 examination the veteran claimed to 
have severe limitation of all physical activity, the examiner 
noted indications of exaggeration, such as voluntary guarding 
and groaning during range of motion testing, which the 
examiner characterized as an inconsistent subjective pain 
response after observing the veteran dressing.  That examiner 
commented that there was minimal physical evidence of chronic 
patellar chondromalacia, noting that the veteran was 
magnifying his symptoms and that objective findings were 
insufficient to explain the intensity and duration of the 
veteran's pain complaints and alleged physical limitations.  
The examiner stated that the subjective complaints were not 
supported by the physical findings.  

During January 1998 examiner commented that, during the 
examination, the veteran displayed a degree of overreaction 
to various maneuvers given the "paucity" of the objective 
findings.  That physician also stated that the 
disproportionate amount of pain behavior raised a question as 
to the validity of the degree of discomfort complained of by 
the veteran.  While acknowledging that there was residual 
functional impairment due to knee symptoms, the examiner 
stated that from a function standpoint the veteran was 
already reasonably compensated for his disability.  The 
examiner noted that, although the problems associated with 
negotiating stairs, inclines and ladders would be consistent 
with chondromalacia of the patellae, the veteran did not 
otherwise have much compromise as to activities of daily 
living.  

The physician who performed the examination in September 2000 
examination commented that the physical examination was not 
that impressive, that the physical findings were very 
minimal, and that pain was not visibly manifested upon 
palpation or movement of the knees.  The examiner also noted 
that there was no weakness of either knee, although he 
commented that there might be when the veteran's right knee 
chondral defect comes into contact with the tibia on range of 
motion and explained that the veteran might have pain at 
times and not at other times.  The examiner further noted 
that there was no evidence of swelling, atrophy, or 
deformity, while opining that, based on prior the right knee 
operative findings, the medial condyle defect might lead to 
significant degenerative arthritis and functional impairment 
due to pain.   

The Board finds the above medical opinions on functional loss 
due to pain and other pathology probative evidence in this 
case.  To the extent that the veteran does have some 
functional loss due to pain or other pathology, this is well 
encompassed by the 20 percent rating in effect for each knee.  
In that regard it must be remembered that the veteran does 
not have arthritis of either knee established by X-ray 
findings and that he does not have compensable limitation of 
motion of either knee.  Therefore, it is clear that the 20 
percent ratings assigned compensate him for any functional 
loss due to pain or other factors.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Board notes that the veteran has repeatedly alleged 
severe and continuous subluxation and instability during 
nearly all of the examinations dated since 1995.  
Additionally, he testified that he has lateral instability 
involving both knees, that his knees catch and lock when 
going down stairs, and that he must wear knee braces and use 
a walking cane.  

The evidence prior to the August 1996 right knee arthroscopy 
shows that the veteran had episodes of right knee locking 
secondary to chondromalacia.  However, he has stated that 
these episodes were alleviated by the surgery and that the 
locking diminished following the August 1996 arthroscopy.  In 
any event, the competent and probative evidence clearly 
demonstrates that a rating in excess of 20 percent is not 
warranted for either knee under Diagnostic Code 5257 inasmuch 
as the veteran is not shown to have severe knee impairment 
with recurrent subluxation or lateral instability.  On the VA 
examination in January 1995, there was normal knee ligament 
stability.  Although the veteran complained of constant, 
severe pain, locking, falling and instability during the 
examination in January 1996, the examiner was unable to 
discern objective findings to support the veteran complaints 
and alleged degree of physical limitation.  On the March 1996 
examination, the knees were stable without ligamentous laxity 
and on examination in January 1997 there was no lateral or 
medial instability of the knees.  On the January 1998 
examination, the veteran was noted to overreact to various 
maneuvers given the "paucity" of the objective findings, 
suggesting that he was exaggerating.  In any event, the 
February 2000 examination showed no medial or lateral joint 
laxity of the either knee and there was a negative anterior 
drawer sign.   Finally, on the September 2000 examination, 
the collateral and cruciate ligaments were noted to be 
"obvious[ly] intact" and, with the knees extended, the 
patellae appeared stable to medial and lateral subluxation.  
In fact, the examiner commented that the physical findings 
were very minimal and specifically stated that there was no 
evidence of instability or subluxation of the knees.  For 
these reasons, the Board finds that, despite the veteran's 
testimony, the preponderance of the competent and credible 
evidence does not show in regard to either knee that he has 
severe knee impairment with recurrent subluxation or lateral 
instability so as to warrant a 30 percent rating for either 
knee under Code 5257.  

Additionally, the knee disability does not warrant 
consideration of a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of the semilunar cartilage) or 5262 (impairment 
of the tibia and fibula).  There is no medical evidence of 
record showing ankylosis of either knee.  Although the 
veteran has complained of episodes of locking, pain and 
effusion into the knee joints with activity, the medical 
findings do not show cartilage dislocation.  In any event, 
the veteran is already receiving the maximum schedular rating 
provided under that diagnostic code.  Finally, the x-ray 
findings and the medical examinations fail to disclose that 
there is nonunion or malunion of the tibia or fibula.  

The veteran argues that he should be awarded a separate 
disability rating for bilateral knee instability as required 
by VAOPGCPREC 23-97.  That opinion provides that a veteran 
who has service-connected arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  However, 
this presumes that the veteran has arthritis confirmed by X-
ray and bilateral knee instability that would warrant a 
compensable rating.  The veteran does not have arthritis 
confirmed by X-ray findings or a definitive diagnosis of 
arthritis.  In fact, despite the use of Diagnostic Code 5010 
9traumatic arthritis), his knee disability continues to be 
characterized as chondromalacia.  Additionally, the medical 
evidence repeatedly shows that he does not have recurrent 
subluxation or lateral instability.  Thus, the criteria for 
separate ratings for either knee under Code 5257 and based on 
arthritis with limitation of motion are not met. 

Additionally, a separate disability rating is not warranted 
for the arthroscopy scar of the right knee.  The veteran does 
not contend and the evidence does not show that the scar is 
tender and painful or that it is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2000).  

In view of the above, the Board finds that the preponderance 
of the credible and competent evidence is against the claim.  
Thus, the criteria for an evaluation in 



excess of 20 percent for chondromalacia of either knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991), VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).


ORDER

An evaluation in excess of 20 percent for chondromalacia of 
the right knee is denied.  

An evaluation in excess of 20 percent for chondromalacia of 
the left knee is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

